PER CURIAM.
Joshua Neal appeals the summary denial of his motion to correct an illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We affirm the trial court’s order without comment. This affirmance, however, is without prejudice to Neal to raise the alleged improper scoring of a juvenile offense as a claim of ineffective assistance of trial counsel pursuant to rule 3.850 if he is otherwise able to do so. See, e.g., Lomont v. State, 506 So.2d 1141 (Fla. 2d DCA 1987) (noting that counsel’s failure to object to a scoresheet error may constitute ineffective assistance of counsel).
Affirmed.
ALTENBERND, A.C.J., and BLUE and GREEN, JJ., Concur.